Oo co N DB A & WwW NH —

No NO NO NH NO N NN NY VN | FF FF FF Ff FP Fe =e hhc
oOo NY TKO NW ek WN = Oo OO QD NH F&F Ww NY = O&O

 

 

Case 3:17-cv-00412-MMD-CBC Document 30 Filed 07/29/19 Page 1 of 3

AARON D. FORD \ WA —

Attorney General ¥“ RECE!
DOUGLAS R. RANDS, Bar No. 3572 EATERED SERVED ON

Senior Deputy Attorney General COUNSELPARTIES OF RECORD
State of Nevada
Public Safety Division .
100 N. Carson Street JUL 30 23
Carson City, NV 89701-4717
Tel: (775) 684-1150
E-mail: drands@ag.nv.gov CLERK US DISTRICT COURT
DISTRICT OF NEVADA
Attorneys for Defendants BY: DEPUTY
Marsha Johns and David Mar

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

PETER M. BERGNA,
Case No. 3:17-CV-00412-MMD-CBC

Plaintiff, d / 2 Car
vs. MOTION FOR EXTENSION OF TIME TO
FILE DISPOSITIVE MOTIONS
MARSHA JOHNS, et al., (First Request)
Defendants.

 

Defendants, Marsha Johns and David Mar, by and through counsel, Aaron D. Ford, Attorney
General of the State of Nevada, and Robert W. DeLong, Deputy Attorney General, hereby submit their
Motion for Extension of Time to File Dispositive Motions (First Request). This Motion is based on
Federal Rule of Civil Procedure 6(b)(1)(A), the following Memorandum of Points and Authorities, and
all papers and pleadings on file in this action.

MEMORANDUM OF POINTS AND AUTHORITIES
I, ARGUMENT

Defendants respectfully request a sixty (60) day extension of time out from the current deadline
(August 2, 2019) to file dispositive motions in this case. Defense counsel has recently been reassigned
this matter from another attorney. Defense Counsel requests an extension of time to familiarize himself
with this claim. Additionally, Counsel is in the process of preparing for a Jury Trial in this Court.
Counsel for the Defendants is scheduled to be second chair on a trial in the United States District Court
for the District of Nevada. Counsel is scheduled to assist Ms. Gerri Hardcastle as second chair in a trial

in front of Judge Robert C. Jones, 3:15-cv-00543-RCJ-CBC. Ms. Hardcastle has less trial experience

 
oo eo NDR HW Fe WD NH =

oN KO AN fk HY NYO S$- OO ON DH FF WY NY =| CO

 

 

Case 3:17-cv-00412-MMD-CBC Document 30 Filed 07/29/19 Page 2 of 3

than Counsel. In order to provide the best representation to the Client, a decision was made that
Counsel would assist in the trial of the Gruber matter. However, trial preparation is ongoing, and will
take additional time this week to be fully prepared.

Defense counsel also submits that this Division has experienced a wave of recent retirements
and departures. Although the Division is depleted, new Deputy Attorneys General (DAGs) should be
arriving in early August to help restore normal functionality. Defense counsel respectfully requests this
extension to accommodate the new arrivals and the Division during this transition period.

Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

When an act may or must be done within a specified time, the court may,

for good cause, extend the time: (A) with or without motion or notice if

the court acts, or if a request is made, before the original time or its

extension expires; or (B) on motion made after the time has expired if the

party failed to act because of excusable neglect.
Defendants’ request is timely and will not hinder or prejudice Plaintiff's case, but will allow for a
thorough briefing to narrow or eliminate issues in this case. The requested sixty (60) day extension of
time should permit the parties time to adequately research draft, and submit dispositive motions in this
case. Defendants assert that the requisite good cause is present to warrant the requested extension of
time.

For these reasons, Defendants respectfully request a sixty (60) day extension of time from the
current deadline to file dispositive motions in this case, with a new deadline to and including Tuesday,
October 1, 2019.

DATED this 29th of July, 2019.

AARON D. FORD
Attorney General

if |
~DOULGAS R. RANDS, Bar No. 3572
Senior Deputy Attorney General

Attorneys for Defendants

TT JS SO ORDERED

 

U.S. MAGISTRATE.JUDGE

parep: 7/2)/201 q

 
o co NHN DO OH FF WD NH =

Nw NH NYO N NHN N NY NN NO | | Ff FF F FF FF FF - 6S
co NTN FO AW & WO HY —|&§ CG Oo oH AHN Dn F&F BW NY —| O&O

 

 

Case 3:17-cv-00412-MMD-CBC Document 30 Filed 07/29/19 Page 3 of 3

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that
on this 29" day of July, 2019, I caused to be served, a true and correct copy of the foregoing, MOTION
FOR EXTENSION OF TIME TO FILE DISPOSITIVE MOTIONS (First Request), by U.S.
District Court CM/ECF Electronic Filing on:

Peter M. Bergna #74563

Care of NNCC Law Librarian
Northern Nevada Correctional Center
P.O. Box 7000

Carson City, NV 89702
lawlibrary@doc.nv.gov

oun on,

Mn émployee of the = *
Office of the Attorney General

 
 

 

Case 3:17-cv-00412-MMD-CBC Document 30-1 Filed 07/29/19 Page 1 of 2

DECLARATION

DOUGLAS R. RANDS

DECLARATION
Oo Oo IN DH nH FF WY NY —

mw NY NY NO NH NO NY YN NO | | | FF FF Fe FSF EE | — S
oN KN ON fk WN KH CO OO OH DH WH F&F WY NY | &

 

 

 

Case 3:17-cv-00412-MMD-CBC Document 30-1 Filed 07/29/19 Page 2 of 2

DECLARATION OF DOUGLAS R. RANDS

I. I, Douglas R. Rands, am over the age of 18 and am otherwise fully competent to testify
to the facts contained in this declaration.

2. The statements contained in this declaration, except where otherwise indicated to be
upon information and belief, are based on my personal knowledge and experience.

3. I am an Attorney licensed to practice law in the Federal District Court for the District of
Nevada.

4. In connection with the filing of this declaration, I submit this declaration in support of
Defendant’s Motion for Extension of time in the matter entitled Bergna v Johns, et al., currently
pending in the United States District Court, District of Nevada as Case No. 3:17-CV-00412-MMD-
CBC.

5. Defense counsel has recently been reassigned this matter from another
attorney.
6. I am in the process of preparing for a Jury Trial in this Court. I am scheduled,

be second chair on a trial in the United States District Court for the District of Nevada.

7. This week, I am involved in trial preparation, which will take additional time this week
to be fully prepared.
8. Defense counsel also submits that this Division has experienced a wave of

recent retirements and departures. Although the Division is depleted, new Deputy
Attorneys General (DAGs) should be arriving in early August to help restore normal
functionality.

FURTHER I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is
true and correct.

EXECUTED this 29th day of July, 2019

‘

1? gs : “me
Vf Ai ”
Li?

Douglas R. Rands

 

 
